Title: From Benjamin Franklin to Edward Penington, 27 February 1766
From: 
To: 


Dear Sir,
London, Feb. 27. 1766
I received yours of Nov. 14. with that enclos’d for Mr. Sp[ringett] Penn, which I immediately forwarded to him. He continues in Ireland I know not why. I hear from him sometimes, but to little purpose. I think it not unlikely he may suffer him self to be finally impos’d on by his Uncle in the Affair of Pensbury, but shall endeavour to stir him up against it, and prevail with him to go over, or impower you to sell for his best Advantage. The Artifice you mention is a base one; but I hope you will defeat it, and secure the poor young Man’s whole Right for him. I shall give him every Assistance in my Power. With great Esteem I am, Your most obedient humble Servant
B Franklin
Mr Js. Pennington
 
Addressed: Mr Edwd Pennington / Mercht / Philadelphia
Endorsed: Feby 27th 1766 from B Franklin
Second Endorsement: from B. Franklin
